By the Court.
A room occupied as a news depot, in which papers, pamphlets and the like are kept for sale, and *71.communicating by a doorway with another room used as an outer hall or entrance to the building, is a “ store-house ” within the meaning of the burglary act, and is correctly described in the indictment as the property of the party so occupying it, and having its exclusive use and control, at the time of the breaking and entry, although another person used and occupied it, in common with the news man, during other specified hours of each day.
Keifer & White, for Bauer :
Allen v. The State, 10 Ohio St. 287; Thalls v. The State, 21 Ohio St. 233 ; 9 Gray, 108 ; 1 Hale’s P. C. 556 ; Roscoe’s Cr. Ev. 353; Roger’s case, 1 Leach, 104; Carroll’s case, Ib. 272; 2 East, P. C. 501, 502, 506-7; People v. McClosky, 5 Park, 57; People v. Bush, 3 Park. 552; State v. Rand, 33 N. H. 216; Mason v. People, 26 N. Y. 200 ; Rex v. Sifton, 1 Eng. C. C. 202; People v. Fralick, Hill & Denio, 63 ; 1 Whar. Cr. Law, secs. 1569, 1577, 1586-1588; Pendleton Street R. R. Co. v. Stallman, 22 Ohio St. 1; L. M. R. R. Co. v. Wetmore, 19 Ohio St. 110; White v. Thomas, 12 Ohio St. 312; Baldwin v. Bank of Massilon, 1 Ohio St. 140.
John Little, attorney-general for the State.

Motion overruled.